Citation Nr: 1216781	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-21 180	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  

6.  Entitlement to service connection for a chronic left hip strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1973 to May 1975 and from March 1977 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the issues currently on appeal.  

The issues of entitlement to service connection for a lumbar spine disability and a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids manifested during active military service.  

2.  The Veteran's degenerative joint disease of the left knee is attributable to active military service.  

3.  The Veteran's degenerative joint disease of the right knee is attributable to active military service.  

4.  The Veteran's hypertension is attributable to active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for establishing entitlement to service connection for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for establishing entitlement to service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  The criteria for establishing entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not always competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances, however.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Hemorrhoids

The Veteran contends that he is entitled to service connection for hemorrhoids.  Having reviewed the evidence in a light most favorable to the Veteran, the Board concludes that service connection for hemorrhoids is warranted.  

A January 1991 service treatment record reflects that a rectal examination was normal.  However, according to an August 1991 in-service treatment record, the Veteran was being treated for a 36 hour history of external hemorrhoids.  The Veteran reported pain and itching without bleeding.  Examination confirmed the presence of external hemorrhoids.  A September 1993 in-service examination confirms a history of recurrent hemorrhoids.  The August 1994 separation examination also notes hemorrhoids since 1992.  

The earliest post-service evidence relating to this condition is a statement prepared by a private physician with the initials J.K, which was received in September 2005.  According to Dr. K, the Veteran suffered from hemorrhoids which resulted in occasional pain and discomfort.  Dr. K opined that this condition was as likely as not the same condition reflected in the military records.  

The Veteran was also afforded a VA examination for this condition in November 2005.  The Veteran reported a history of mild bright red rectal bleeding which was treated by over-the-counter medications.  The Veteran denied a history of thrombosed or protruding hemorrhoids.  Examination revealed mild external hemorrhoidal tags.  The examiner opined that this condition began during military service and had gradually worsened since separation.

Finally, in a statement received in July 2008, the Veteran reported that he had continued to treat hemorrhoids with over-the-counter medications since his separation from active duty.  As a lay person, the Veteran is competent to offer testimony about his personal experiences.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

Having considered the above evidence, the Board finds that the Veteran's hemorrhoids manifested during active military service.  Thus, service connection for hemorrhoids is warranted.  There is in-service evidence of this condition, and according to the November 2005 VA examination report, there is still physical evidence of residuals.  The Veteran has also stated that he has suffered from recurrent hemorrhoids since his separation from active duty.  Finally, the record contains two medical opinions linking this condition to military service.  There is no medical evidence of record to the contrary.  

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for hemorrhoids is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The claim is granted.

Knee Disabilities

The Veteran also contends that he is entitled to service connection for disabilities of the right and left knees.  Again, when viewing the evidence in a light most favorable to the Veteran, the Board concludes that the evidence is at least in equipoise.  As such, service connection for disabilities of the right and left knee is warranted.  

A service treatment record dated November 1979 reflects that the Veteran was suffering from left knee pain.  It appears to suggest that x-rays were normal.  A diagnosis of what appears to be left knee strain was assigned.  A record dated January 1988 also reflects that the Veteran was complaining of right knee pain for the last couple of days.  Examination revealed a full range of motion with slight tenderness upon distention.  A diagnosis of rule out mild right knee strain was assigned, and the Veteran was treated with Motrin, an Ace wrap and ice.  According to an October 1992 examination report, the Veteran endorsed a history of trick or locked knee.  The examining physician noted that the Veteran had intermittent knee stiffness for the past two years.  This was not noted to be a major problem.  The Veteran again endorsed having a trick or locked knee upon examination in September 1993 and August 1994.  

The earliest post-service medical record pertaining to the knees is the letter from Dr. K received in September 2005.  According to Dr. K, the Veteran suffered from multiple joint pains, including pain in the knees.  Dr. K reportedly reviewed the military records and found that these conditions were addressed in service.  As such, Dr, K opined that the Veteran's current medical conditions were as likely as not the same conditions reflected in the medical records.  

The Veteran was also afforded a VA examination of the knees in November 2005.  The Veteran reported developing joint pain in the knees in the 1980s and suffering from chronic joint pain since that time.  X-rays revealed mild degenerative arthritis in the right knee and mild degenerative arthritis in the left knee that was less prominent than the right knee.  The examiner provided a diagnosis of degenerative joint disease of the left and right knee.  The examiner also opined that these disorders were related to conditions that existed during military service that had gradually worsened since separation from military service.  

Based on the above evidence, the Board finds that the Veteran's degenerative joint disease of the left and right knee is attributable to active military service.  Thus, service connection is warranted for degenerative joint disease of the left and right knee.  In-service treatment records reflect knee symptomatology during military service.  Subsequent examination reports reflect that the Veteran continued to report knee symptomatology throughout his military service.  The Veteran also reported in a statement received in July 2008 that he frequently complained about his knees during military service due to the constant wear from walking on steel decks with non-skid surfaces and climbing ladders.  Finally, the record contains two medical opinions linking these disabilities to military service.  Although degenerative joint disease was not shown in service, the medical opinions link the current disability to the in-service knee problems.  There is no medical evidence to the contrary.

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection is warranted for degenerative joint disease of the left and right knee.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claims are granted.

Hypertension

Finally, the Veteran contends that he is entitled to service connection for hypertension.  Again, when viewing the evidence in a light most favorable to the Veteran, the Board concludes that the evidence is at least in equipoise.  As such, service connection for hypertension is warranted.  

According to a January 1984 in-service examination report, the Veteran had a systolic blood pressure of 130 and a diastolic pressure of 86 (130/86).  For VA rating purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2011).  A subsequent examination in October 1993 revealed a blood pressure of 140/89.  The Veteran was noted to be suffering from borderline hypertension at this time.  

According to the September 2005 post-service statement of Dr. K, the Veteran suffered from hypertension that was treated with medication.  Dr. K opined that this condition was related to military service.  

The Veteran was also afforded a VA examination for his claimed hypertension in November 2005.  The Veteran was noted to be suffering from essential vascular hypertension of recent onset.  The examiner opined that this condition with nonsymptomatic without a history of significant headache, dizziness, syncope or other symptomatology.  The examiner opined that this condition was related to conditions which existed during military service that had gradually worsened since release from military service.  

In consideration of the above evidence, when viewed in a light most favorable to the Veteran, the Board finds that the Veteran's hypertension is attributable to active military service.  Thus, service connection is warranted for hypertension.  While this condition was not definitively diagnosed during military service, a diagnosis of borderline hypertension was assigned upon examination in October 1993.  For reasons that are unclear, blood pressure readings were not taken as part of the Veteran's final examination of August 1994.  The Veteran's private physician and the November 2005 VA examiner were of the opinion that this condition manifested as a result of military service.  The record contains no medical evidence to the contrary.  

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection is warranted for hypertension.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is granted.


ORDER

Service connection for hemorrhoids is granted.  

Service connection for degenerative joint disease of the left knee is granted.

Service connection for degenerative joint disease of the right knee is granted.  

Service connection for hypertension is granted.  


REMAND

Degenerative Disc Disease of the Lumbar Spine

The Veteran also contends that he is entitled to service connection for a disability of the lumbar spine.  The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

According to a July 1982 in-service treatment record, the Veteran had low back pain.  The Veteran was diagnosed with rule out gluteal maximus strain and the record contains no other evidence of low back pain during military service.  

The Board recognizes that Dr. K and the November 2005 VA examiner determined that the Veteran's low back disorder was related to military service.  However, it is unclear what evidence was relied upon when making these assessments.  While the Veteran has since reported chronic back pain during military service, this assertion does not appear to be supported by the evidence of record.  In his reports of medical history, the Veteran denied suffering from recurrent back pain in 1981, 1988, 1993 and 1994.  Therefore, the reliability of the Veteran's current recollection of chronic back pain during military service is questionable.  

The Board concludes that the Veteran should be scheduled for a new examination regarding the etiology of his low back disability.  The Board recognizes that the medical evidence of record appears to relate this condition to military service.  However, unlike his claim of service connection for disabilities of the knees, the Veteran explicitly denied chronic symptomatology associated with the back during military service.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.")

Left Hip Strain

The Veteran also contends that he is entitled to service connection for a left hip strain.  However, a remand is necessary on this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The November 2005 VA examination reflects that x-rays of the left hip were normal.  Range of motion testing also revealed a full range of motion with no significant tenderness.  The record contains no other objective evidence of a left hip disability following military service.  The only evidence presented during the Veteran's November 2005 VA examination was a report of pain in the left hip.  However, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Nonetheless, despite the apparent lack of evidence of a disability upon examination, the examiner proceeded to diagnose the Veteran with a chronic left hip strain.  The United States Court of Appeals for Veterans Claims (Court) has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  As such, the Veteran should be afforded an additional VA examination to determine whether there is in fact a current disability of the left hip.  The examiner must discuss in detail all objective and/or subjective symptomatology relied upon when making this assessment.  If a current disability is identified, then another medical opinion should be provided on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination regarding the etiology of his lumbar spine disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The Veteran's claims file and a copy of this remand must be made available to the examiner for review prior to the examination.  The examiner is asked to perform all indicated tests and studies, and list in detail all symptomatology associated with the Veteran's lumbar spine disability.  The examiner is then asked, upon review of the evidence of record, to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran suffers from a lumbar spine disability that manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered, and the examiner must discuss the Veteran's lay statements, as well as the medical opinion of Dr. J.K. of September 2005 and the VA examiner of November 2005.  

2.  Also, scheduled the Veteran for a VA examination regarding his claimed left hip disability.  Again, the claims file and a copy of this remand must be made available for review by the examiner prior to the examination.  The examiner is asked to perform all indicated tests and studies, and opine as to whether the Veteran suffers from any actual disability of the left hip.  If a disability of the left hip is identified, the examiner should opine as to whether it is at least as likely as not that this condition manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered, and the examiner must discuss the Veteran's lay statements, as well as the medical opinion of Dr. J.K. of September 2005 and the VA examiner of November 2005.  

3.  After completion of the above, re-adjudicate the claims in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


